Order filed December 6, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00348-CV
                                    ____________

               AL GIOVANNI A/K/A ALI YAZDCHI, Appellant

                                          V.

BOXER PROPERTIES FINANCIAL AND CURO HARWIN LLC, Appellees


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1178386

                                     ORDER

      Appellant’s brief was due November 28, 2022. No brief or motion for
extension of time has been filed.

      Accordingly, we order appellant to file a brief with this court within thirty
(30) days of the date of this order. If appellant fails to do so, the appeal is subject
to dismissal without further notice for want of prosecution. See Tex. R. App. P.
42.3(b).

                                        PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.